DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 9/22/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 9/22/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
	Re. claim 1: After the phrase “the first and second coercive field strengths;” as recited in lines 11 and 12, inserts a phrase –and--.
		The phrase “but exceeds the second coercive field strength;” as recited in line 15 appears to be --but exceeds the second coercive field strength,--.
	Re. claim 3: The phrase “wherein the depths and/or the cross- sections of the first number of cavities” as recited in lines 1 and 2 appears to be --wherein depths and/or cross- sections of the first number of cavities--.
		The phrase “differ from the depths and/or the cross-sections of the second number of cavities” as recited in lines 2 and 3 appears to be --differ from depths and/or cross-sections of the second number of cavities--.
	Re. claim 5: The phrase “by exposing the substrate material to atomic layer deposition” as recited in line 3 appears to be -by exposing the substrate material to an atomic layer deposition--.
	Re. claim 9: After the phrase “producing the first hard magnetic arrangement within or on a first substrate;” as recited in lines 3 and 4, inserts a phrase –and--.
	Re. claim 10: After the phrase “first and second hard magnetic arrangements within or on a first substrate;” as recited in lines 3 and 4, inserts a phrase –and--.
	Re. claim 12: The phrase “from a first surface of the substrate material” as recited in line 3 appears to be -from the first surface of the substrate material--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 3: The phrase “the individual magnets” as recited in line 4 lacks antecedent basis.
	Re. claim 5: The phrase “comprises physical and/or chemical solidification of the material filled in, e.g., by exposing” as recited in lines 2 and 3 renders the claim vague and indefinite. It is unclear as to what the “e.g.” is meant. Clarification is requirement.
	Re. claim 11: The phrase “the individual magnets” as recited in line 1 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jungnickel et al. (US PAT. 11,212,003) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Jungnickel et al. teach a process of making a magnetic structure within or on a substrate material, comprising: producing a first number of cavities (120) within the substrate material (110), and filling the first number of cavities with a first hard magnetic material (130) exhibiting a first coercive field strength ) as shown in Fig. 1b so as to generate a first hard magnetic arrangement (col. 8, lines 50-54); producing a second number of cavities within or on the substrate material, and filling the second number of cavities with a second hard magnetic material (140) exhibiting a second coercive field strength as shown in Fig. 1c, which is smaller than the first coercive field strength, so as to create a second hard magnetic arrangement (col. 8, lines 55-59); magnetizing the first and second hard magnetic arrangements in a first direction by means of a first magnetic field exhibiting a field strength which exceeds the first and second coercive field strengths as shown in Fig. 1d (col. 8, lines 61-65); and magnetizing the second hard magnetic arrangement in a second direction different from the first direction by means of a second magnetic field exhibiting a field strength which falls below the first coercive field strength but exceeds the second coercive field strength as shown in Fig. 1e (col. 8, line 66 to col. 9, line 2), wherein the magnetization of the second hard magnetic arrangement comprises exposing the first and second hard magnetic arrangements to the second magnetic field (col. 9, lines 3-6).
	Re. claim 2: The difference between the first and second coercive field strengths is more than 50 % (col. 9, lines 29-31).
	Re. claim 3: The depths and/or the cross- sections of the first number of cavities for the first hard magnetic arrangement differ from the depths and/or the cross-sections of the second number of cavities for the second hard magnetic arrangement, so that the magnetic field strengths of the individual magnets within the first and second hard magnetic arrangements following magnetization are identical in amount (col. 5, lines 21-29).
	Re. claim 4: The cross-sections of the first and second numbers of cavities are identical and the depths of the first and second numbers of cavities differ from each other, so that the magnetic field strengths of the individual magnets within the first and second hard magnetic arrangements following magnetization are identical in amount (col. 5, lines 48-54).
	Re. claim 5: The filling of the first and second numbers of cavities comprises physical and/or chemical solidification of the material filled in, e.g., by exposing the substrate material to atomic layer deposition (col. 5, line 65 to col. 6, line 2).
	Re. claim 6: The substrate material is glass material, silicon material, plastic material or ceramic material (col. 6, lines 7-9).
	Re. claim 7: The first and second hard magnetic materials are NdFeB material and/or SmCo material and/or PtCo material (col. 6, lines 15-17).
	Re. claim 8: The first and second hard magnetic materials are powdery material and/or material particles (col. 6, lines 23-25).
	Re. claim 9: producing the hard magnetic arrangements within or on the substrate comprises: producing the first hard magnetic arrangement within or on a first substrate; and producing the second hard magnetic arrangement within or on a second substrate, wherein the second and first substrates are connected prior to magnetization.
 (col. 6, lines 32-37).
	Re. claim 10: producing the hard magnetic arrangements within or on the substrate comprises: producing a first number of first and second hard magnetic arrangements within or on a first substrate; and producing a second number of first and second hard magnetic arrangements within or on a second substrate, wherein the second and first substrates are connected prior to magnetization (col. 6, lines 56-61).
	Re. claim 11: The individual magnets of the first and second hard magnetic arrangements are alternately arranged on or within a substrate material (col. 7, lines 4-6).
	Re. claim 12: The first and/or the second hard magnetic arrangement(s) is/are located either on a first surface of the substrate material or extend(s) from a first surface of the substrate material down to a predetermined depth of the substrate material or as far as a second surface located opposite the first surface (col. 7, lines 8-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729